Citation Nr: 1020410	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
Hepatitis B.

2.  Entitlement to service connection for residuals of 
gallbladder removal.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for residuals of a 
head/sinus injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1992 and from June 2005 to August 2006.  He received the Army 
Commendation Medal and Joint Service Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied entitlement to 
service connection for Hepatitis B; status post gallbladder 
removal; a stomach disability, helicobacter pylori, high 
cholesterol, pseudofolliculitis barbae, claimed as a skin 
condition, and residuals of a head/sinus injury.  

The Veteran testified before the undersigned at a February 
2010 hearing at the RO (Travel Board hearing).  A transcript 
of that hearing has been associated with his claims folder.

The issues of entitlement to service connection for a left 
foot disability and entitlement to increased ratings for 
hallux abductovalgus of the right foot and type II diabetes 
mellitus have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have current residuals of Hepatitis 
B.

2.  The Veteran does not have current residuals of 
gallbladder removal.

3.  The Veteran does not have a current stomach disability.

4.  There is no evidence elevated cholesterol causes 
impairment of earning capacity.

5.  The Veteran had symptoms of a skin condition in service, 
and there is post-service continuity of symptomatology 
demonstrating a nexus between the Veteran's current skin 
disability and the in-service symptomatology.

6.  The Veteran had headaches in service, and there is post-
service continuity of symptomatology demonstrating a nexus 
between the Veteran's current headaches and the in-service 
symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
Hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for residuals of 
gallbladder removal are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303.

3.  The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.

4.  The criteria for service connection for high cholesterol 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.

5.  The criteria for service connection for a skin disability 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.

6.  The criteria for service connection for residuals of a 
head/sinus injury are met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

As the Board is granting the claims for service connection 
for a skin disability and residuals of a head/sinus injury, 
the claims are substantiated, and there are no further VCAA 
duties as to these issues.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

As for the remaining service connection claims, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in September 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection for residuals of Hepatitis 
B, residuals of gallbladder removal, a stomach disability, 
and high cholesterol.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the September 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained some of the Veteran's service treatment records 
and all of the identified post-service VA treatment records.  
In addition, the Veteran was afforded VA examinations for 
residuals of Hepatitis B, residuals of gallbladder removal, a 
stomach disability, and high cholesterol.
VA made several requests for the Veteran's service treatment 
records for the period dating from August 1979 to 1983, 
however no such records could be located.  Therefore, VA 
determined that any further efforts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(2).  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The service 
department has not suggested alternate sources of records, 
but VA did ask the Veteran for copies of any records in his 
possession.  The Veteran submitted duplicates of service 
treatment records already obtained by VA.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of Hepatitis B, Residuals of Gallbladder Removal, 
Stomach Disability, and High Cholesterol

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

There is no medical evidence of current residuals of 
Hepatitis B or gallbladder removal, a current stomach 
disability, or a current disability related to high 
cholesterol.  The Veteran's service treatment records and an 
October 2006 VA examination report reveal that he was 
diagnosed as having Hepatitis B while serving in Honduras, 
and that it was related to eating shrimp.  Examination 
revealed that he did not have any residuals from Hepatitis B. 

During the February 2010 hearing, the Veteran testified that 
he was being treated for residuals of Hepatitis B.  
Specifically, he stated that he was being treated for a B12 
deficiency which was related to "my liver".  A January 2010 
VA primary care treatment note confirms that the Veteran was 
diagnosed as having a B12 deficiency.  However, he lacks the 
medical expertise to attribute the deficiency to liver 
disease.  When asked if treatment providers had attributed 
the deficiency to a problem with the liver, he indicated that 
his treatment provider had not expressed such an opinion; but 
that he had been told that he had a fatty liver.  There is no 
other indication that the B12 deficiency was related to 
hepatitis B.  The record also shows no treatment or findings 
of fatty liver.  There is no mention of any liver problems or 
any other residuals of Hepatitis B in the Veteran's VA 
treatment records.  

Because he lacks necessary medical expertise, the Veteran's 
statement as to a relationship between the B12 deficiency and 
his liver is not competent evidence.  When asked whether he 
had been told about any problems with his liver, the Veteran 
stated that his physician did not say anything about his 
liver, but only that he had a "low blood count".  He then 
stated that he was told that he had a fatty liver.

The Veteran is certainly competent to report symptoms of a 
liver condition as well as a physician's diagnosis.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
However, there is no competent medical opinion linking the 
B12 deficiency to hepatitis B.  The Veteran would be 
competent to report that he has been diagnosed as having 
fatty liver, but the absence of any clinical findings weighs 
against finding that condition currently.  More 
significantly, there is no evidence linking current fatty 
liver to hepatitis B or any other disease or injury in 
service.  The weight of the evidence is, thus, against 
finding a current liver disorder, or any other residual 
disability related to the hepatitis B in service.   

As for residuals of gallbladder removal, the October 2006 VA 
examination report indicates that the Veteran had gallbladder 
surgery for gallstones and that the gallbladder was removed 
by laparoscopy in March 2006.  At the time of the examination 
he had no nausea, vomiting, constipation, melena, bright red 
blood cells in the stools, abdominal pains, or cramps.  Also, 
he had no residuals from the surgical scar.  While he did 
report having watery stools almost twice a day on a daily 
basis since his gallbladder surgery, he was diagnosed as 
having status post gallbladder surgery with no residuals.

With regard to the stomach, the October 2006 VA examination 
report indicates that the Veteran had been diagnosed as 
having H-pylori and was treated by a private physician during 
active duty.  At the time of the treatment for his stomach 
condition, he reported abdominal pains and was diagnosed as 
having a stomach ulcer.  He had no current symptoms of peptic 
ulcer disease at the time of the VA examination and was 
diagnosed as having a history of helicobacter pylori with no 
residuals.

The Veteran's VA treatment records, including the October 
2006 VA examination report, reveal that he has been diagnosed 
as having high cholesterol.  The term disability as used in 
the applicable service connection statutes "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, 
injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991).  

The only guidance that addresses whether high cholesterol 
constitutes a disability for purposes of VA compensation is 
found in the Final Rule amending the criteria for evaluating 
endocrine system disabilities.  See 61 Fed. Reg. 20440 (May 
7, 1996).  There it was noted that in response to the 
publication of the proposed rule, a commenter asked that VA 
address the handling of claims for veterans receiving 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The 
authors of the Final Rule responded: "The diagnoses listed by 
the commenter are actually laboratory test results, and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities of the rating schedule to 
address."  Id.  As the Final Rule in which this statement 
appears relates to an amendment of VA's rules and 
regulations, it can be said to represent the Department's 
position on this matter.  

While a March 2010 VA opinion (VA Form 21-4138) indicates 
that the Veteran's high cholesterol had its onset in service, 
there has been no allegation or evidence that there is a 
current disability related to the Veteran's elevated 
cholesterol levels. Therefore, the Board must hold that the 
Veteran's high cholesterol is a laboratory test result and 
not a disability.  
 
As the existence of a current disability is the cornerstone 
of a claim for VA disability compensation and current 
residuals of Hepatitis B, residuals of gallbladder removal, a 
stomach  disability, and a disability related to high 
cholesterol have not been demonstrated, the claims must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303. 

Skin Disability

The Veteran's VA treatment records, including a November 2008 
VA primary care treatment note, reveal that he has been 
diagnosed as having folliculitis barbae.  Therefore, a 
current skin disability is demonstrated.

There is also evidence of in-service symptoms of a skin 
condition and of a continuity of symptomatology.  The 
Veteran's service treatment records indicate that on several 
occasions during the period from August 1986 to 1991, he was 
treated for a rash on the neck and chin and was diagnosed as 
having pseudofolliculitis barbae.  Also, service treatment 
records dated in July and August 2005 reveal that he was 
diagnosed as having xerosis cutis and that the condition had 
its onset in July 2005.  

The October 2006 VA examination report indicates that the 
Veteran reported that he developed raised bumps on the back 
of his head and in the beard area during his entire military 
career.  He was given a shaving profile and treated with 
creams in service.  He continued to use an unknown cream from 
his private doctor on a daily basis, but it did not help.  
His hair follicles would get irritated, red, and itchy, and 
occasionally had pus in them, requiring the use of 
antibiotics.  The physician who conducted the October 2006 VA 
examination noted that there were no real residuals of the 
Veteran's skin condition at the time of the examination, and 
there was no scarring or disfigurement.  The skin condition 
covered 0 percent of the total body and exposed areas.

The November 2008 VA primary care treatment note indicates 
that the Veteran was diagnosed as having mild folliculitis 
barbae.  He was given hydrocortisone lotion to be applied to 
affected areas as needed.

During the February 2010 hearing, the Veteran testified that 
he had sores on the back of his head from haircuts and 
shaving that would not heal.  He was prescribed lotion for 
the skin condition.

The Veteran is competent to report observable symptoms of his 
skin disability, such as a rash.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  As the Veteran was 
treated for a skin condition in service, he has been 
diagnosed as having a current skin disability, there is 
evidence of a continuity of skin symptomatology since 
service, and resolving reasonable doubt in favor of the 
Veteran, the criteria for service connection for a skin 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303.

Residuals of a Head Injury 

The Veteran's VA treatment records, including a January 2010 
VA primary care treatment note, indicate that he has been 
diagnosed as having headaches.  Furthermore, his service 
treatment records reveal that in June 1986 he struck his head 
while running under a metal crossbar.  He was treated for 
headaches and was diagnosed as having a head trauma, a 
laceration to the scalp, and a fractured left frontal sinus.  
He underwent surgery in June 1986 to repair the sinus 
fractures.

The October 2006 VA examination report indicates that the 
Veteran reported having headaches approximately 5 to 6 times 
a month which radiated to the left parietal area and the left 
eye.  The pain was also associated with numbness.  The 
headaches lasted approximately 2 days.  He was diagnosed as 
having a head injury with no real residuals.

A September 2008 VA primary care treatment note reveals that 
the Veteran reported a history of longstanding left sided 
headaches and numbness which dated back to his in-service 
head injury.  The headaches lasted approximately 1 day and 
were alleviated by medication and bed rest.  They occurred 
approximately 1 to 2 times a month.  A diagnosis of post-
traumatic headaches was provided.

A November 2008 VA primary care treatment note reveals that 
the Veteran reported that his headaches were effectively 
controlled with medication.  He was diagnosed as having 
headaches and was advised to continue using medication as 
needed.

A January 2010 VA primary care treatment note indicates that 
the Veteran reported experiencing headaches in the left 
frontoparietal area approximately 3 times a week.  The 
headaches lasted the majority of the day and were sometimes 
associated with lightheadedness.  He denied any associated 
nausea, vomiting, or visual changes, although he did note 
some general visual decrease despite the use of contacts 
and/or glasses.  The headaches increased during allergy 
seasons and were alleviated by medication.  He was diagnosed 
as having post traumatic headaches and status post sinus 
surgery.  A Tramadol trial was ordered because the Veteran 
reported that his prescribed medications were not effective.

A January 2010 VA medication list reveals that the Veteran 
was prescribed medication (isomthptn/dichlorphenazn) for 
migraines.

During the February 2010 hearing, the Veteran testified that 
when he was treated in-service for a head injury, he was 
advised that he would experience sinus problems for the rest 
of his life and that he had sinus problems and numbness at 
the time of the hearing.  He had pain on a daily basis and 
described it as 10/10 in intensity.  The pain and numbness 
radiated from the top of the eyebrow to the back of the neck  
He also experienced blurred vision and pressure behind the 
eye and was prescribed Tramadol.

Furthermore, the March 2010 VA opinion indicates that the 
Veteran was diagnosed as having chronic headaches secondary 
to a head injury which were likely ("as least as likely as 
not") caused by his military service.  While this opinion is 
unaccompanied by any further explanation or reasoning it is 
consistent with the record and does provide support for 
finding a link between the current headaches and service.  

The Veteran is competent to report symptoms associated with 
his head injury, such as headaches and numbness, as well as a 
continuity of symptomatology and his reports are consistent 
with the evidence of record.  See Jandreau, 492 F.3d at 1376-
77; Buchanan, 451 F.3d at 1336.  Thus, the evidence is in 
favor of finding headaches in service, continuity of head 
injury symptomatology since service, and current chronic 
headaches.  Therefore, the criteria for entitlement to 
service connection for residuals of a head injury have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.   

 
ORDER

Entitlement to service connection for residuals of Hepatitis 
B is denied.

Entitlement to service connection for residuals of 
gallbladder removal is denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for a skin disability is 
granted.

Entitlement to service connection for residuals of a head 
injury is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


